Citation Nr: 1204762	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to November 1953.

This matter came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Hearings on this matter were held before a Decision Review Officer on February 16, 2010, and before the undersigned Veterans Law Judge at the RO on July 21, 2010.  Copies of the hearing transcripts have been associated with the file.  This matter was remanded in November 2010 and September 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2008, the Veteran underwent a VA examination.  The Veteran reported that he worked in repairs through a carpenter shop.  He had the use of some power tools.  He stated that he was not told that he had to use hearing protection for his work.  The last year of service, he worked with the Air Force police.  He did not use hearing protection on the rifle range for training.  Post-service, he worked at a shipyard in the New York City area and then at the Philadelphia Naval Yard for approximately 12 years.  He worked as an outside machinist, did mechanical repairs and was around multiple sources of excessive noise including shippers or welders.  He did not use hearing protection.  He denied any noisy hobbies.  

Upon audiological testing, the examiner diagnosed borderline hearing through 1000 Hertz with a moderate to severe sensorineural hearing loss from 2000 to 8000 Hertz for the right ear, and mild to moderate, essentially sensorineural hearing loss through 2000 Hertz sloping to a severe degree at 4000 to 8000 Hertz for the left ear.  The examiner noted that whispered voice testing in December 1949 and November 1953 was normal in both ears.  The examiner opined that the Veteran's hearing loss is less likely as not due to service.  The examiner stated that the Veteran's claims folder is silent with regards to any complaints of hearing, and there is no documentation of any examinations after the service documenting such symptoms.  

In December 2010, records from the Pennsylvania Naval Shipyard were associated with the claims folder.  Such records contain audiograms dated from 1980 to 1990, which include findings of hearing loss in the left ear.  In light of such evidence, the Board finds that the Veteran should be afforded a new VA examination to assess the etiology of his bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of this matter being remanded, obtain updated VA outpatient treatment records from August 24, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA outpatient treatment records from the period August 24, 2011.  

2.  Return the claims folder to the April 2008 VA examiner (or another examiner if the April 2008 examiner is unavailable) to ascertain the etiology of his bilateral hearing loss.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure in-service and post-service lay statements pertaining to hearing loss symptomatology, and the post-service medical findings of bilateral hearing loss.

3.  Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



